    Case 1:01-cv-01357-RCL Document 716 Filed 07/02/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



  JOHN DOE I, et al.,

                         Plaintiffs,                    Case No. 01-cv-01357-RCL

                    v.

  EXXON MOBIL CORPORATION, et al.,

                         Defendants.



     DEFENDANTS’ NOTICE REGARDING PLAINTIFFS’ PENDING
 MOTION FOR LEAVE TO TAKE DISCOVERY DEPOSITIONS REMOTELY

               Defendants Exxon Mobil Corporation and ExxonMobil Oil Indonesia Inc.

(“Exxon”) respectfully submit this notice to inform the Court of further developments

that impact Plaintiffs’ pending Motion for Leave to Take Plaintiffs’ Trial Depositions and

Leave to Take All Depositions Remotely, Dkt. 710-2 (“Plaintiffs’ Motion”):

               1.          Plaintiffs’ Motion seeks the following relief: (1) leave to take trial

depositions of Plaintiffs, and (2) leave to take all depositions remotely. Defendants

respectfully submit that the information contained in this Notice moots the second of the

relief sought in the Motion with respect to remote discovery depositions of Plaintiffs. For

avoidance of doubt, this Notice does not impact the first relief sought, whether any trial

depositions of Plaintiffs should proceed, or the conduct of such trial depositions or any

other yet-to-be noticed depositions in this case.

               2.          Plaintiffs’ Motion sought leave to take all depositions in this case

remotely, citing the COVID-19 pandemic. See Dkt. 710-2, at 23–33. Exxon responded
    Case 1:01-cv-01357-RCL Document 716 Filed 07/02/20 Page 2 of 4



that requesting such a decision from the Court was premature, particularly because

Defendants were willing to be flexible on when to take Plaintiffs’ discovery depositions

(August or September 2020, or January or February 2021), and proposed evaluating the

safety and travel situation every thirty days or so. See Dkt. 712-2, at 7–8 & Ex. 13.

                3.      Based on COVID-19 developments after the Motion was fully

submitted in June, Exxon has determined that government-imposed restrictions and

safety concerns likely will prevent safe travel to Malaysia (the location previously agreed

to by the parties due to Plaintiffs’ inability to enter the United States for their depositions)

through the end of summer. Accordingly, Exxon has accepted Plaintiffs’ proposal to take

their discovery depositions remotely in August. (A copy of Exxon’s letter to Plaintiffs

accepting their proposal to take Plaintiffs’ discovery depositions remotely, and proposing

certain procedural protocol for remote depositions, is attached hereto as Exhibit A).

                4.      Exxon also has offered to meet and confer on the conduct of any

other depositions—trial depositions if they are ordered by the Court, or any third-party

witness depositions when Plaintiffs identify the third-party witnesses whom they intend

to depose. 1 See Exhibit A.

                5.      Accordingly, Defendants respectfully submit that Plaintiffs’

Motion is moot on the question of whether the Court should order Plaintiffs’ discovery

depositions to be taken remotely. Plaintiffs’ Motion remains pending on the question of

whether Plaintiffs have demonstrated cause for leave to take their own trial depositions




1   Plaintiffs have informed Exxon that they will not identify their third-party witnesses
    until after Plaintiffs’ own depositions have been completed. See Dkt. 712-2, at 18 &
    Ex. 4.

                                               2
    Case 1:01-cv-01357-RCL Document 716 Filed 07/02/20 Page 3 of 4



now. Exxon respectfully submits, for the reasons set forth in its opposition, that Plaintiffs

have failed to make this showing. See Dkt. 712-2, at 8–15.




Washington, DC                            Respectfully submitted,
July 2, 2020



                                                   /s/ Alex Young K. Oh
Patrick J. Conlon (Bar No. 414621)        Theodore V. Wells, Jr. (Bar No. 468934)
patrick.j.conlon@exxonmobil.com           twells@paulweiss.com
EXXON MOBIL CORPORATION                   Jaren E. Janghorbani (admitted pro hac vice)
22777 Springwoods Village Parkway         jjanghorbani@paulweiss.com
N1.4B.388                                 P AUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
Spring, TX 77389                          1285 Avenue of the Americas
Telephone: (832) 624-6336                 New York, NY 10019-6064
                                          Telephone: (212) 373-3000

                                          Alex Young K. Oh (Bar No. 499955)
                                          aoh@paulweiss.com
                                          Justin Anderson (Bar No. 1030572)
                                          janderson@paulweiss.com
                                          P AUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                          2001 K Street, N.W.
                                          Washington, DC 20006-1047
                                          Telephone: (202) 223-7300

                                          Attorneys for Defendants Exxon Mobil Corporation
                                          and ExxonMobil Oil Indonesia Inc.




                                              3
   Case 1:01-cv-01357-RCL Document 716 Filed 07/02/20 Page 4 of 4




                           CERTIFICATE OF SERVICE

               Pursuant to LCvR 5.3, I hereby certify that, on July 2, 2020, I caused to

be electronically filed a copy of the foregoing Defendants’ Notice Regarding Plaintiffs’

Pending Motion for Leave to Take Discovery Depositions Remotely to the Court’s

CM/ECF system, and service was effected electronically pursuant to LCvR 5.4(d) to all

counsel of record.


                                               /s/ Alex Young K. Oh
                                               Alex Young K. Oh (Bar No. 499955)
                                               aoh@paulweiss.com
                                               PAUL, WEISS, RIFKIND, WHARTON
                                               & GARRISON LLP
                                               2001 K Street, N.W.
                                               Washington, DC 20006-1047
                                               Telephone: (202) 223-7300




                                           4
